Citation Nr: 1019063	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-04 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for Hepatitis C.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel












INTRODUCTION

The Veteran served on active duty from March 1972 to March 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the further delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In a report of contact from the RO to the Veteran, dated 
March 2010, the Veteran indicated that he had not yet 
obtained medical treatment records from [redacted], who 
provides medical help to the Veteran, [redacted], who is the 
Veteran's workman's compensation attorney, and Medicine Tree, 
where the Veteran receives blood work to check on his liver 
and kidney functions.

The Veteran indicated that he "wished for the VA to help 
obtain those records" in support of his claim for service 
connection for Hepatitis C.

Under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), the RO is 
required to assist the Veteran in obtaining evidence, 
including records not in the custody of a Federal department 
or agency.  As such, the RO should assist the Veteran in 
obtaining the records, if any, from [redacted], [redacted], 
and Medicine Tree.

Accordingly, the case is REMANDED for the following action:

1.	Request all medical treatment records 
or documents pertaining to the 
Veteran's Hepatitis C from [redacted], 
[redacted], and Medicine Tree.  If the 
records do not exist, documentation of 
VA's efforts to obtain the records and 
a negative reply should be associated 
with the claims file.

2.	Then, readjudicate the issue on appeal.  
If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


